Exhibit 10.1

 

MLA No. RIE539B

 

MASTER LOAN AGREEMENT

 

THIS MASTER LOAN AGREEMENT is entered into as of May 23, 2005, between
CoBANK, ACB (“CoBank”) and DAKOTA GROWERS PASTA COMPANY, INC., Carrington, North
Dakota (the “Company”).

 

BACKGROUND

 

CoBank and the Company are parties to a Master Loan Agreement dated February 24,
2004, as amended (the “Existing Agreement”).  Pursuant to the terms of the
Existing Agreement, the parties entered into one or more Supplements thereto. 
CoBank and the Company now desire to amend and restate the Existing Agreement
and to apply such new agreement to the existing Supplements, as well as any new
Supplements that may be issued thereunder.  For that reason and for valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
CoBank and the Company hereby agree that the Existing Agreement shall be amended
and restated to read as follows:

 

SECTION 1.         Supplements.  In the event the Company desires to borrow from
CoBank and CoBank is willing to lend to the Company, or in the event CoBank and
the Company desire to consolidate any existing loans hereunder, the parties will
enter into a Supplement to this agreement (a “Supplement”).  Each Supplement
will set forth the amount of the loan, the purpose of the loan, the interest
rate or rate options applicable to that loan, the repayment terms of the loan,
and any other terms and conditions applicable to that particular loan.  Each
loan will be governed by the terms and conditions contained in this agreement
and in the Supplement relating to the loan.  As of the date hereof, the
following Supplements are outstanding hereunder and shall be governed by the
terms and conditions hereof:  (a) the Statused Revolving Credit Supplement dated
May 23, 2005 and numbered RIE539S01B; (b) the Single Advance Term Loan
Supplement dated February 24, 2004 and numbered RIE539T03; (c) the Single
Advance Term Loan Supplement dated February 24, 2004 and numbered RIE539T04;
(d) the Non-Revolving Credit Supplement (Letter of Credit) dated May 23, 2005
and numbered RIE539T05B; and (e) the Multiple Advance Term Loan Supplement dated
May 23, 2005 and numbered RIE539T06.

 

SECTION 2.         Availability.  Loans will be made available on any day on
which CoBank and the Federal Reserve Banks are open for business upon the
telephonic or written request of the Company.  Requests for loans must be
received no later than 12:00 Noon Company’s local time on the date the loan is
desired.  Loans will be made available by wire transfer of immediately available
funds to such account or accounts as may be authorized by the Company.  The
Company shall furnish to CoBank a duly completed and executed copy of a CoBank
Delegation and Wire and Electronic Transfer Authorization Form, and CoBank shall
be entitled to rely on (and shall incur no liability to the Company in acting
on) any request or direction furnished in accordance with the terms thereof.

 

SECTION 3.         Repayment.  The Company’s obligation to repay each loan shall
be evidenced by the promissory note set forth in the Supplement relating to that
loan or by such replacement note as CoBank shall require.  CoBank shall maintain
a record of all loans, the interest accrued thereon, and all payments made with
respect thereto, and such record shall, absent proof of manifest error, be
conclusive evidence of the outstanding principal and interest on the loans.  All
payments shall be made by wire transfer of immediately available funds, by
check, or by automated clearing house or other similar cash handling processes
as specified by separate agreement between the Company and CoBank.  Wire
transfers shall be made to ABA No. 307088754 for advice to and credit of CoBank
(or to such other account as CoBank may direct by notice).  The Company shall
give CoBank telephonic notice no later than 12:00 Noon Company’s local time of
its intent to pay by wire and funds received after 3:00 p.m. Company’s local
time shall be credited on the next business day.  Checks shall be mailed to
CoBank,

 

--------------------------------------------------------------------------------


 

Department 167, Denver, Colorado 80291-0167 (or to such other place as CoBank
may direct by notice).  Credit for payment by check will not be given until the
later of:  (a) the day on which CoBank receives immediately available funds; or
(b) the next business day after receipt of the check.

 

SECTION 4.         Capitalization.  The Company agrees to purchase such equity
in CoBank as CoBank may from time to time require in accordance with its
Bylaws.  However, the maximum amount of equity which the Company shall be
obligated to purchase in connection with any loan may not exceed the maximum
amount permitted by the Bylaws at the time the Supplement relating to that loan
is entered into or such loan is renewed or refinanced by CoBank.

 

SECTION 5.         Security.  The Company’s obligations under this agreement,
all Supplements (whenever executed), and all instruments and documents
contemplated hereby or thereby, shall be secured by a statutory first lien on
all equity which the Company may now own or hereafter acquire in CoBank.  In
addition, the Company’s obligations under each Supplement (whenever executed)
and this agreement shall be secured by a first lien (subject only to exceptions
approved in writing by CoBank) pursuant to all security agreements, mortgages,
and deeds of trust executed by the Company in favor of CoBank (including the St.
Paul Bank for Cooperatives), whether now existing or hereafter entered into.  As
additional security for those obligations:  (i) the Company agrees to grant to
CoBank, by means of such instruments and documents as CoBank shall require a
first priority lien on such of its other assets, whether now existing or
hereafter acquired, as CoBank may from time to time require; and (ii) the
Company agrees to grant to CoBank, by means of such instruments and documents as
CoBank shall require, a first priority lien on all realty which the Company may
from time to time acquire after the date hereof.

 

SECTION 6.         Conditions Precedent.

 

(A)  Conditions to Initial Supplement.  CoBank’s obligation to extend credit
under the initial Supplement hereto is subject to the conditions precedent that
CoBank receive, in form and content satisfactory to CoBank, each of the
following:

 

This Agreement, Etc.  A duly executed copy of this agreement and all instruments
and documents contemplated hereby.

 

(B)  Conditions to Each Supplement.  CoBank’s obligation to extend credit under
each Supplement, including the initial Supplement, is subject to the conditions
precedent that CoBank receive, in form and content satisfactory to CoBank, each
of the following:

 

(i)            Supplement.  A duly executed copy of the Supplement and all
instruments and documents contemplated thereby.

 

(ii)           Evidence of Authority.  Such certified board resolutions,
certificates of incumbency, and other evidence that CoBank may require that the
Supplement, all instruments and documents executed in connection therewith, and,
in the case of initial Supplement hereto, this agreement and all instruments and
documents executed in connection herewith, have been duly authorized and
executed.

 

(iii)         Fees and Other Charges.  All fees and other charges provided for
herein or in the Supplement.

 

(iv)          Evidence of Perfection, Etc.  Such evidence as CoBank may require
that CoBank has a duly perfected first priority lien on all security for the
Company’s obligations, and that the Company is in compliance with
Section 8(D) hereof.

 

--------------------------------------------------------------------------------


 

(C)  Conditions to Each Loan.  CoBank’s obligation under each Supplement to make
any loan to the Company thereunder is subject to the condition that no “Event of
Default” (as defined in Section 11 hereof) or event which with the giving of
notice and/or the passage of time would become an Event of Default hereunder (a
“Potential Default”), shall have occurred and be continuing.

 

SECTION 7.         Representations and Warranties.

 

(A)  This Agreement.  The Company represents and warrants to CoBank that as of
the date of this Agreement:

 

(i)            Compliance.  The Company and, to the extent contemplated
hereunder, each “Subsidiary” (as defined below), is in compliance with all of
the terms of this agreement, and no Event of Default or Potential Default exists
hereunder.

 

(ii)           Subsidiaries.  The Company has the following “Subsidiary(ies)”
(as defined below):  (a) Primo Piatto, Inc.; and (b) DNA Dreamfields Company,
LLC.  For purposes hereof, a “Subsidiary” shall mean a corporation of which
shares of stock having ordinary voting power to elect a majority of the board of
directors or other managers of such corporation are owned, directly or
indirectly, by the Company.

 

(B)  Each Supplement.  The execution by the Company of each Supplement hereto
shall constitute a representation and warranty to CoBank that:

 

(i)            Applications.  Each representation and warranty and all
information set forth in any application or other documents submitted in
connection with, or to induce CoBank to enter into, such Supplement, is correct
in all material respects as of the date of the Supplement.

 

(ii)           Conflicting Agreements, Etc.  This agreement, the Supplements,
and all security and other instruments and documents relating hereto and thereto
(collectively, at any time, the “Loan Documents”), do not conflict with, or
require the consent of any party to, any other agreement to which the Company is
a party or by which it or its property may be bound or affected, and do not
conflict with any provision of the Company’s bylaws, articles of incorporation,
or other organizational documents.

 

(iii)         Compliance.  The Company and, to the extent contemplated
hereunder, each Subsidiary, is in compliance with all of the terms of the Loan
Documents (including, without limitation, Section 8(A) of this agreement on
eligibility to borrow from CoBank).

 

(iv)          Binding Agreement.  The Loan Documents create legal, valid, and
binding obligations of the Company which are enforceable in accordance with
their terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency, or similar laws affecting creditors’ rights generally.

 

SECTION 8.         Affirmative Covenants.  Unless otherwise agreed to in writing
by CoBank while this agreement is in effect, the Company agrees to and with
respect to Subsections 8(B) through 8(G) hereof, agrees to cause each Subsidiary
to:

 

(A)  Eligibility.  Maintain its status as an entity eligible to borrow from
CoBank.

 

(B)  Corporate Existence, Licenses, Etc.  (i) Preserve and keep in full force
and effect its existence and good standing in the jurisdiction of its
incorporation or formation; (ii) qualify and remain qualified to transact
business in all jurisdictions where such qualification is required; and
(iii) obtain and maintain all licenses, certificates, permits, authorizations,
approvals, and the like which are material to the conduct of its business or
required by law, rule, regulation, ordinance, code, order, and the like
(collectively, “Laws”).

 

--------------------------------------------------------------------------------


 

(C)  Compliance with Laws.  Comply in all material respects with all applicable
Laws, including, without limitation, all Laws relating to environmental
protection and any patron or member investment program that it may have.  In
addition, the Company agrees to cause all persons occupying or present on any of
its properties, and to cause each Subsidiary to cause all persons occupying or
present on any of its properties, to comply in all material respects with all
environmental protection Laws.

 

(D)  Insurance.  Maintain insurance with insurance companies or associations
acceptable to CoBank in such amounts and covering such risks as are usually
carried by companies engaged in the same or similar business and similarly
situated, and make such increases in the type or amount of coverage as CoBank
may request.  All such policies insuring any collateral for the Company’s
obligations to CoBank shall have mortgagee or lender loss payable clauses or
endorsements in form and content acceptable to CoBank.  At CoBank’s request, all
policies (or such other proof of compliance with this Subsection as may be
satisfactory to CoBank) shall be delivered to CoBank.

 

(E)   Property Maintenance.  Maintain all of its property that is necessary to
or useful in the proper conduct of its business in good working condition,
ordinary wear and tear excepted.

 

(F)   Books and Records.  Keep adequate records and books of account in which
complete entries will be made in accordance with generally accepted accounting
principles (“GAAP”) consistently applied.

 

(G)  Inspection.  Permit CoBank or its agents, upon reasonable notice and during
normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.

 

(H)  Reports and Notices.  Furnish to CoBank:

 

(i)            Annual Financial Statements.  As soon as available, but in no
event more than 120 days after the end of each fiscal year of the Company
occurring during the term hereof, annual consolidated and consolidating
financial statements of the Company and its consolidated Subsidiaries, if any,
prepared in accordance with GAAP consistently applied.  Such financial
statements shall:  (a) be audited by independent certified public accountants
selected by the Company and acceptable to CoBank; (b) be accompanied by a report
of such accountants containing an opinion thereon acceptable to CoBank; (c) be
prepared in reasonable detail and in comparative form; and (d) include a balance
sheet, a statement of income, a statement of retained earnings, a statement of
cash flows, and all notes and schedules relating thereto.

 

(ii)           Interim Financial Statements.  As soon as available, but in no
event more than 50 days after the end of each month (other than the last month
in each fiscal year of the Company), a consolidated balance sheet of the Company
and its consolidated Subsidiaries, if any, as of the end of such month, a
consolidated statement of income for the Company and its consolidated
Subsidiaries, if any, for such period and for the period year to date, and such
other interim statements as CoBank may specifically request, all prepared in
reasonable detail and in comparative form in accordance with GAAP consistently
applied and, if required by written notice from CoBank, certified by an
authorized officer or employee of the Company acceptable to CoBank.

 

(iii)         Notice of Default.  Promptly after becoming aware thereof, notice
of the occurrence of an Event of Default or a Potential Default.

 

(iv)          Notice of Non-Environmental Litigation.  Promptly after the
commencement thereof, notice of the commencement of all actions, suits, or
proceedings before any court, arbitrator, or governmental department,
commission, board, bureau, agency, or instrumentality affecting the Company

 

--------------------------------------------------------------------------------


 

or any Subsidiary which, if determined adversely to the Company or any such
Subsidiary, could have a material adverse effect on the financial condition,
properties, profits, or operations of the Company or any such Subsidiary.

 

(v)            Notice of Environmental Litigation, Etc.  Promptly after receipt
thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or any other communication alleging a condition that may require
the Company or any Subsidiary to undertake or to contribute to a cleanup or
other response under environmental Laws, or which seek penalties, damages,
injunctive relief, or criminal sanctions related to alleged violations of such
Laws, or which claim personal injury or property damage to any person as a
result of environmental factors or conditions.

 

(vi)          Bylaws and Articles.  Promptly after any change in the Company’s
bylaws or articles of incorporation (or like documents), copies of all such
changes, certified by the Company’s Secretary.

 

(vii)         Compliance Certificate.  Together with each set of financial
statements furnished to CoBank pursuant to Section 8(H) hereof for a period
corresponding to a period for which one or more of the financial covenants set
forth in Section 10 hereof are required to be tested, a certificate of an
officer or employee of the Company acceptable to CoBank setting forth
calculations showing compliance with each of the financial covenants that
require compliance at the end of the period for which the statements are being
furnished.

 

(viii)        Budgets.  As soon as available, but in no event more than 90 days
after the end of any fiscal year of the Company occurring during the term
hereof, copies of the Company’s board-approved annual budgets and forecasts of
operations and capital expenditures.

 

(ix)          Other Information.  Such other information regarding the condition
or operations, financial or otherwise, of the Company or any Subsidiary as
CoBank may from time to time reasonably request, including but not limited to
copies of all pleadings, notices, and communications referred to in Subsections
8(H)(iv) and (v) above.

 

SECTION 9.         Negative Covenants.  Unless otherwise agreed to in writing by
CoBank, while this agreement is in effect the Company will not and will not
permit its Subsidiaries to:

 

(A)  Borrowings.  Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers’ acceptances), letters of credit, or the deferred purchase price of
property or services (including capitalized leases), except for:  (i) debt to
CoBank; (ii) accounts payable to trade creditors incurred in the ordinary course
of business; (iii) current operating liabilities (other than for borrowed money)
incurred in the ordinary course of business; (iv) debt of the Company to
Massachusetts Mutual Live Insurance Company, Baystate Health Systems, Inc., C.M.
Life Insurance Company, The Security Mutual Life Insurance Company of Lincoln,
Nebraska, and the Canada Life Assurance Company, or their successors in an
amount not to exceed $23,500,000.00, and all extensions, renewals and
refinancings thereof; (v) purchase money indebtedness for real property, plant,
and equipment, provided that such indebtedness does not exceed 100% of the
purchase price of the asset(s) being acquired and such indebtedness does not
exceed, in the aggregate, $1,000,000.00 at any one time outstanding; and
(vi) capitalized leases in existence from time to time.

 

(B)  Liens.  Create, incur, assume, or allow to exist any mortgage, deed of
trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or other encumbrance of any kind upon any of its
property, real or personal (collectively, “Liens”).  The foregoing restrictions
shall not apply to:  (i) Liens in favor of CoBank; (ii) Liens for taxes,
assessments, or governmental charges that are not past due; (iii) Liens and
deposits under workers’ compensation, unemployment insurance, and social
security Laws; (iv) Liens and deposits to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), and like
obligations arising in the ordinary course of business

 

--------------------------------------------------------------------------------


 

as conducted on the date hereof; (v) Liens imposed by Law in favor of mechanics,
materialmen, warehousemen, and like persons that secure obligations that are not
past due; (vi) easements, rights-of-way, restrictions, and other similar
encumbrances which, in the aggregate, do not materially interfere with the
occupation, use, and enjoyment of the property or assets encumbered thereby in
the normal course of its business or materially impair the value of the property
subject thereto; (vii) Liens existing on the date hereof in favor of
Massachusetts Mutual Life Insurance Company, Baystate Health Systems, Inc., C.M.
Life Insurance Company, The Security Mutual Life Insurance Company of Lincoln,
Nebraska, and Canada Life Assurance Company or their successors to secure
indebtedness permitted hereunder; and (viii)  purchase money Liens on real
property, plant, and equipment, provided that the Lien attaches only to the
property being financed and fixed improvements thereon, the Lien attaches at or
about the time the property is acquired, and the debt secured by such Lien is
permitted under the terms of this agreement.

 

(C)  Mergers, Acquisitions, Etc.  Merge or consolidate with any other entity or
acquire all or a material part of the assets of any person or entity, or form or
create any new Subsidiary or affiliate, or commence operations under any other
name, organization, or entity, including any joint venture.

 

(D)  Transfer of Assets.  Sell, transfer, lease, or otherwise dispose of any of
its assets, except in the ordinary course of business.

 

(E)   Loans and Investments.  Make any loan or advance to any person or entity,
or purchase any capital stock, obligations or other securities of, make any
capital contribution to, or otherwise invest in any person or entity, or form or
create any partnerships or joint ventures except:  (i) trade credit extended in
the ordinary course of business; (ii) loans and investments by the Company in
the stock or other equities of DNA Dreamfields Company, LLC, provided that the
aggregate amount of all such loans and investments may not exceed
$16,000,000.00; (iii) loans and investments by the Company in the stock and
other equities of Primo Piatto, Inc.; and (iv) other loans in an aggregate
principal amount not to exceed, at any one time outstanding, $1,000,000.00.

 

(F)   Contingent Liabilities.  Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
person or entity, except by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of the
Company’s business.

 

(G)  Change in Business.  Engage in any business activities or operations
substantially different from or unrelated to the Company’s present business
activities or operations.

 

SECTION 10.       Financial Covenants.  Unless otherwise agreed to in writing,
while this agreement is in effect:

 

(A)  Current Ratio.  The Company and its consolidated Subsidiaries will have at
the end of each fiscal quarter of the Company a ratio of consolidated current
assets to consolidated current liabilities (both as determined in accordance
with GAAP consistently applied) of not less than 1.20 to 1.

 

(B)  Maximum Total Debt to EBITDA.  The Company and its consolidated
Subsidiaries will have at the end of each fiscal quarter of the Company a ratio
of Total Debt to EBITDA of not greater than 4.25 to 1.00.  For purposes hereof: 
(1) Total Debt” shall mean the sum of (i) all indebtedness, obligations and
liabilities of the Company with respect to borrowed money (including the
issuance of debt securities), (ii) all guaranties, endorsements and other
contingent obligations of the Company with respect to indebtedness arising from
money borrowed by others, (iii) all reimbursement and other obligations with
respect to letters of credit, bankers acceptances, customer advances, and other
extensions of credit whether or not representing obligations for borrowed money,
(iv) the aggregate of the principal components of all leases and other
agreements for the use, acquisitions retention of real or personal

 

--------------------------------------------------------------------------------


 

property which are required to be capitalized under GAAP, (v) all indebtedness,
obligations and liabilities representing the deferred purchase price of property
or services, (vi) all indebtedness secured by a lien of the Property of the
Company, whether or not the Company has assumed or become liable for the payment
of such indebtedness, and (vii) all obligations of the Company under any
agreement providing for an interest rate swap, cap, and floor, contingent
participation or other hedging mechanisms with respect to interest payable on
any of the items described above; and (2) “EBITDA” shall mean (i) net income
before provision for incomes taxes for the preceding four fiscal quarter period
ending on such date (the “Four Quarter Period”), plus (ii) interest expense,
including without limitation, implicit interest expense on capitalized leases
for the Four Quarter Period, plus (iii) depreciation expense, amortization
expense, and similar noncash charges for the Four Quarter Period, plus (iv) any
extraordinary, unusual or non-recurring losses or charges for the Four Quarter
Period, minus (v) any gain associated with the sale or write-down of assets for
the Four Quarter Period, minus (vi) any gain from discontinuance of operations
for the Four Quarter Period, minus (vii) any extraordinary, unusual or
non-recurring gains or credits for the Four Quarter period (all a determined in
accordance with GAAP consistently applied).

 

(C)  Minimum Fixed Charge Coverage Ratio.  The Company and its consolidated
Subsidiaries will at the end of each fiscal quarter of the Company, a Minimum
Fixed Charge Coverage Ratio of not less than 1.15 to 1.00.  For purposes hereof,
the Minimum Fixed Charge Coverage Ratio is the ratio of (a) EBITDA (as defined
above) for the Four Quarter Period (as defined above), minus capital
expenditures (excluding capitalized expenses and expenditures contemplated as
part of this financing) not funded by debt for the Four Quarter Period, minus
stock repurchases for the Four Quarter Period, minus equity retirements and
dividends declared during the Four Quarter Period; to (b) interest expense for
the Four Quarter Period, plus the sum of all scheduled principal payments made
in respect of the long term debt for the Four Quarter Period.

 

(D)  Minimum Tangible Net Worth.  The Company and its consolidated Subsidiaries
will maintain at the end of each fiscal quarter of the Company an excess of
consolidated “Tangible Assets” (as defined below) over consolidated total
liabilities (as determined in accordance with GAAP consistently applied) at not
less than the sum of (a) $40,000,000.00, plus (b) 30% of cumulative net income
of the Company and its consolidated subsidiaries beginning with consolidated net
income for fiscal year ending July 31, 2005 and accumulating thereafter with
consolidated net income at all subsequent fiscal year ends, plus (c) 100% of all
contributed capital received by the Company and its consolidated subsidiaries
after July 31, 2004.  For purposes hereof, “Tangible Assets” shall mean all
assets (as determined in accordance with GAAP consistently applied) less all
assets which would be classified as intangible assets under GAAP (including, but
not limited to, goodwill, patents, trademarks, trade names, copyrights, and
franchises).  In addition, for purposes of subsection (b) above, “net income”
shall not include any net loss, such that, in the event of a net loss at any
fiscal year end, such net loss shall not reduce the cumulative net income.

 

SECTION 11.       Events of Default.  Each of the following shall constitute an
“Event of Default” under this agreement:

 

(A)  Payment Default.  The Company should fail to make any payment to, or to
purchase any equity in, CoBank when due.

 

(B)  Representations and Warranties.  Any representation or warranty made or
deemed made by the Company herein or in any Supplement, application, agreement,
certificate, or other document related to or furnished in connection with this
agreement or any Supplement, shall prove to have been false or misleading in any
material respect on or as of the date made or deemed made.

 

(C)  Certain Affirmative Covenants.  The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with Sections
8(A) through 8(H)(ii), 8(H)(vi)(vii), and (viii), or any reporting covenant set
forth in any Supplement hereto, and such failure continues for 15 days after
written notice thereof shall have been delivered by CoBank to the Company.

 

--------------------------------------------------------------------------------


 

(D)  Other Covenants and Agreements.  The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with any other
covenant or agreement contained herein or in any other Loan Document or shall
use the proceeds of any loan for an unauthorized purpose.

 

(E)   Cross-Default.  The Company should, after any applicable grace period,
breach or be in default under the terms of any other agreement between the
Company and CoBank.

 

(F)   Other Indebtedness.  The Company or any Subsidiary should fail to pay when
due any indebtedness to any other person or entity for borrowed money or any
long-term obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.

 

(G)  Judgments.  A judgment, decree, or order for the payment of money shall be
rendered against the Company or any Subsidiary and either:  (i) enforcement
proceedings shall have been commenced; (ii) a Lien prohibited under
Section 9(B) hereof shall have been obtained; or (iii) such judgment, decree, or
order shall continue unsatisfied and in effect for a period of 20 consecutive
days without being vacated, discharged, satisfied, or stayed pending appeal.

 

(H)  Insolvency, Etc.  The Company or any Subsidiary shall:  (i) become
insolvent or shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they come due; or (ii) suspend its
business operations or a material part thereof or make an assignment for the
benefit of creditors; or (iii) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property or, in the absence of such application, consent, or acquiescence, a
trustee, receiver, or other custodian is so appointed; or (iv) commence or have
commenced against it any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation Law of any
jurisdiction.

 

(I)    Material Adverse Change.  Any material adverse change occurs, as
reasonably determined by CoBank, in the Company’s financial condition, results
of operation, or ability to perform its obligations hereunder or under any
instrument or document contemplated hereby.

 

(J)   Revocation of Guaranty.  Any guaranty, suretyship, subordination
agreement, maintenance agreement, or other agreement furnished in connection
with the Company’s obligations hereunder and under any Supplement (including the
Continuing Guarantee dated May 20 2005, of Primo Piatto, Inc. ) shall, at any
time, cease to be in full force and effect, or shall be revoked or declared null
and void, or the validity or enforceability thereof shall be contested by the
guarantor, surety or other maker thereof (the “Guarantor”), or the Guarantor
shall deny any further liability or obligation thereunder, or shall fail to
perform its obligations thereunder, or any representation or warranty set forth
therein shall be breached, or the Guarantor shall breach or be in default under
the terms of any other agreement with CoBank (including any loan agreement or
security agreement), or a default set forth in Subsections (F) through
(H) hereof shall occur with respect to the Guarantor.

 

SECTION 12.       Remedies.  Upon the occurrence and during the continuance of
an Event of Default or any Potential Default, CoBank shall have no obligation to
continue to extend credit to the Company and may discontinue doing so at any
time without prior notice.  For all purposes hereof, the term “Potential
Default” means the occurrence of any event which, with the passage of time or
the giving of notice or both would become an Event of Default.  In addition,
upon the occurrence and during the continuance of any Event of Default, CoBank
may, upon notice to the Company, terminate any commitment and declare the entire
unpaid principal balance of the loans, all accrued interest thereon, and

 

--------------------------------------------------------------------------------


 

all other amounts payable under this agreement, all Supplements, and the other
Loan Documents to be immediately due and payable.  Upon such a declaration, the
unpaid principal balance of the loans and all such other amounts shall become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Company.  In
addition, upon such an acceleration:

 

(A)  Enforcement.  CoBank may proceed to protect, exercise, and enforce such
rights and remedies as may be provided by this agreement, any other Loan
Document or under Law.  Each and every one of such rights and remedies shall be
cumulative and may be exercised from time to time, and no failure on the part of
CoBank to exercise, and no delay in exercising, any right or remedy shall
operate as a waiver thereof, and no single or partial exercise of any right or
remedy shall preclude any other or future exercise thereof, or the exercise of
any other right.  Without limiting the foregoing, CoBank may hold and/or set off
and apply against the Company’s obligations to CoBank the proceeds of any equity
in CoBank, any cash collateral held by CoBank, or any balances held by CoBank
for the Company’s account (whether or not such balances are then due).

 

(B)  Application of Funds.  CoBank may apply all payments received by it to the
Company’s obligations to CoBank in such order and manner as CoBank may elect in
its sole discretion.

 

In addition to the rights and remedies set forth above:  (i) if the Company
fails to purchase any equity in CoBank when required or fails to make any
payment to CoBank when due, then at CoBank’s option in each instance, such
payment shall bear interest from the date due to the date paid at 4% per annum
in excess of the rate(s) of interest that would otherwise be in effect on that
loan; and (ii) after the maturity of any loan (whether as a result of
acceleration or otherwise), the unpaid principal balance of such loan (including
without limitation, principal, interest, fees and expenses) shall automatically
bear interest at 4% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan.  All interest provided for herein shall be
payable on demand and shall be calculated on the basis of a year consisting of
360 days.

 

SECTION 13.       Broken Funding Surcharge.  Notwithstanding any provision
contained in any Supplement giving the Company the right to repay any loan prior
to the date it would otherwise be due and payable, the Company agrees to provide
three Business Days’ prior written notice for any prepayment of a fixed rate
balance and that in the event it repays any fixed rate balance prior to its
scheduled due date or prior to the last day of the fixed rate period applicable
thereto (whether such payment is made voluntarily, as a result of an
acceleration, or otherwise), the Company will pay to CoBank a surcharge in an
amount equal to the greater of:  (i) an amount which would result in CoBank
being made whole (on a present value basis) for the actual or imputed funding
losses incurred by CoBank as a result thereof; or (ii) $300.00.  Notwithstanding
the foregoing, in the event any fixed rate balance is repaid as a result of the
Company refinancing the loan with another lender or by other means, then in lieu
of the foregoing, the Company shall pay to CoBank a surcharge in an amount
sufficient (on a present value basis) to enable CoBank to maintain the yield it
would have earned during the fixed rate period on the amount repaid.  Such
surcharges will be calculated in accordance with methodology established by
CoBank (a copy of which will be made available to the Company upon request).

 

SECTION 14.       Complete Agreement, Amendments.  This agreement, all
Supplements, and all other instruments and documents contemplated hereby and
thereby, are intended by the parties to be a complete and final expression of
their agreement.  No amendment, modification, or waiver of any provision hereof
or thereof, and no consent to any departure by the Company herefrom or
therefrom, shall be effective unless approved by CoBank and contained in a
writing signed by or on behalf of CoBank, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.  In the event this agreement is amended or restated, each such
amendment or restatement shall be applicable to all Supplements hereto.

 

--------------------------------------------------------------------------------


 

SECTION 15.       Other Types of Credit.  From time to time, CoBank may issue
letters of credit or extend other types of credit to or for the account of the
Company.  In the event the parties desire to do so under the terms of this
agreement, such extensions of credit may be set forth in any Supplement hereto
and this agreement shall be applicable thereto.

 

SECTION 16.       Applicable Law.  Except to the extent governed by applicable
federal law, this agreement and each Supplement shall be governed by and
construed in accordance with the laws of the State of Colorado, without
reference to choice of law doctrine.

 

SECTION 17.       Notices.  All notices hereunder shall be in writing and shall
be deemed to be duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):

 

If to CoBank, as follows:

 

If to the Company, as follows:

 

 

 

For general correspondence purposes:

 

Dakota Growers Pasta Company, Inc.

P.O. Box 5110

 

One Pasta Avenue

Denver, Colorado 80217-5110

 

Carrington, North Dakota 58421-0021

 

 

 

For direct delivery purposes, when desired:

 

 

5500 South Quebec Street

 

 

Greenwood Village, Colorado 80111-1914

 

 

 

 

 

Attention: Credit Information Services

 

Attention: Chief Financial Officer

Fax No.: (303) 224-6101

 

Fax No.: (701) 652-3552

 

SECTION 18.       Taxes and Expenses.  To the extent allowed by law, the Company
agrees to pay all reasonable out-of-pocket costs and expenses (including the
fees and expenses of counsel retained or employed by CoBank) incurred by CoBank
and any participants from CoBank in connection with the origination,
administration, collection, and enforcement of this agreement and the other Loan
Documents, including, without limitation, all costs and expenses incurred in
perfecting, maintaining, determining the priority of, and releasing any security
for the Company’s obligations to CoBank, and any stamp, intangible, transfer, or
like tax payable in connection with this agreement or any other Loan Document.

 

SECTION 19.       Effectiveness and Severability.  This agreement shall continue
in effect until:  (i) all indebtedness and obligations of the Company under this
agreement, all Supplements, and all other Loan Documents shall have been paid or
satisfied; (ii) CoBank has no commitment to extend credit to or for the account
of the Company under any Supplement; and (iii) either party sends written notice
to the other terminating this agreement.  Any provision of this agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof.

 

SECTION 20.       Successors and Assigns.  This agreement, each Supplement, and
the other Loan Documents shall be binding upon and inure to the benefit of the
Company and CoBank and their respective successors and assigns, except that the
Company may not assign or transfer its rights or obligations under this
agreement, any Supplement or any other Loan Document without the prior written
consent of CoBank.

 

SECTION 21.       Participations, Etc.  From time to time, CoBank may sell to
one or more banks, financial institutions or other lenders a participation in
one or more of the loans or other extensions of credit made pursuant to this
agreement.  However, no such participation shall relieve CoBank of any
commitment made to the Company under any Supplement hereto.  In connection with
the foregoing, CoBank may disclose information concerning the Company and its
Subsidiaries to any participant or prospective participant, provided that such
participant or

 

--------------------------------------------------------------------------------


 

prospective participant agrees to keep such information confidential.  A sale of
participation interest may include certain voting rights of the participants
regarding the loans hereunder (including without limitation the administration,
servicing and enforcement thereof).  CoBank agrees to give written notification
to the Company of any sale of participation interests.

 

SECTION 22.       Agency and Intercreditor Agreement.  The Company acknowledges
that all loans made by CoBank to the Company are subject to the terms of an
Agency and Intercreditor Agreement dated as of July 15, 1998, by and between
CoBank (under the name of its predecessor, St. Paul Bank for Cooperatives),
Massachusetts Mutual Life Insurance Company, MML Bay State Life Insurance
Company, C. M. Life Insurance Company, The Security Mutual Life Insurance
Company of Lincoln, Nebraska, and The Canada Life Assurance Company (referred to
collectively as the “Lenders”).  The Company hereby reaffirms and consents to
the terms thereof.

 

IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

DAKOTA GROWERS PASTA

 

  COMPANY, INC.

 

 

By:

  /s/ Gary Sloan

 

By:

  /s/ Thomas Friezen

 

 

 

 

 

 

 

Title:

  Vice President

 

Title:

  CFO

 

 

--------------------------------------------------------------------------------